Citation Nr: 0937401	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-04 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for lumbar spondylosis.

3.  Entitlement to service connection for cervical 
degenerative changes.

4.  Entitlement to service connection for bilateral hip 
strain.

5.  Entitlement to service connection for left shoulder 
strain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 
1987 and from May 6, 1990, to October 27, 1990.  He also had 
service with the Army National Guard from February 20, 1991 
to May 31, 1991 and January 2002 to August 2003.  In 
addition, the Veteran has subsequent periods of service which 
have not yet been confirmed.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In connection with this appeal, the Veteran's February 2008 
VA Form 9, Appeal to Board of Veterans' Appeals, includes his 
request for a Travel Board hearing.  However, by 
communication received in July 2009, the Veteran withdrew his 
request for such hearing.  See 38 C.F.R. §§ 20.702(d), 
20.704(d) (2008).

The Board notes that a June 2006 written communication raises 
the issue of entitlement to an increased rating for bilateral 
hearing loss.  This matter is referred to the RO for 
appropriate action.

The issues of entitlement to service connection for lumbar 
spondylosis, cervical degenerative changes, bilateral hip 
strain, and left shoulder strain are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

Tinnitus was not manifested in active service and the 
probative evidence of record fails to indicate any current 
tinnitus is otherwise etiologically related to such service. 


CONCLUSION OF LAW

Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq (West 2002 & Supp. 2009).  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  That 
is, by way of an June 2005 letter, prior to the rating 
decision on appeal, the RO advised the Veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Moreover, since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection for tinnitus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The Veteran's service and VA treatment records have been 
obtained, he has been afforded a VA examination with respect 
to his tinnitus claim, and he has provided his written 
communications.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A (West 
2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(noting that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
with respect to his claim.  The Veteran must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (indicating that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to  
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt, it 
is meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts he suffers from tinnitus as a result of 
in-service acoustic trauma.  Specifically, he reports a 
history of military noise exposure from small arms fire, 
mortars, grenades, helicopters and airplane engines.  

The service treatment records are silent with respect to 
complaints or finds of tinnitus.  

Upon VA audiological examination in January 2006, the Veteran 
reported a 10 years history of tinnitus, starting 
approximately in 1996.  After examining the Veteran and 
reviewing the claims folder, the VA examiner concluded that 
the cause of tinnitus cannot be determined with certainty 
but, given the approximate date of onset, it is less likely 
as not that the tinnitus is due to noise exposure in the 
military.  

Upon consideration of the foregoing, the Board finds that 
there is no objective evidence tinnitus began during active 
service.  The threshold question, therefore, is whether there 
is sufficient medical evidence to establish an etiological 
link between the Veteran's current tinnitus and his in-
service acoustic trauma.  The Board finds that the 
preponderance of the evidence is against this aspect of the 
Veteran's claim.  The Veteran has produced no competent 
medical evidence or competent medical opinion in support of 
his claim that his current tinnitus is the result of his 
active service.  In addition, the absence of complaints or 
findings of tinnitus in service and the negative VA 
examiner's opinion weighs against the Veteran's claim.  

The Board finds the January 2006 examination report to be 
probative as it was definitive, based upon a complete review 
of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).  Therefore, the criteria for service 
connection for tinnitus have not been met.

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the United States Court 
of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (noting that competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that his 
current tinnitus arises from his active service) because he 
does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
tinnitus and the benefit of the doubt rule does not apply.  
See 38 U.S.C.A. § 5107. 


ORDER

Service connection for tinnitus is denied.


REMAND

With respect to the Veteran's claims for service connection 
for lumbar spondylosis, cervical degenerative changes, 
bilateral hip strain, and left shoulder strain, the Board 
finds that further development of the record is necessary.  
Indeed, as explained below, it appears that the Veteran may 
have additional periods of reservist and/or active duty 
during which he sustained injury and that have not yet been 
verified.

A statement dated on October 22, 2006, from a fellow service 
member provides information regarding a line of duty injury 
sustained on October 21, 2006, while attending and 
participating in a Special Forces airborne operation.  This 
statement reflects that the Veteran injured his neck and back 
during a parachute landing.  

In addition, a July 2009 statement from the Veteran includes 
his request to withdraw his travel board hearing because he 
was being deployed to Afghanistan on August 2, 2009 and 
expected to return in October 2009.  

Accordingly, as it now appears that the Veteran may have had 
additional active service since July 22, 2005, the date of 
the most recent service treatment records, the RO/AMC should 
attempt to verify the Veteran's service dates and request 
copies of all pertinent service treatment records.  Moreover, 
if such service treatment records confirm additional back 
injury, to include while parachute landing in October 2006, 
the Veteran should be afforded another VA examination in 
connection with his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and asked him 
whether he had any periods of active 
military service or active duty for 
training service (ACDUTRA) after January 
2002.  He should then be requested to 
supply specific dates of such service.

2.  Regardless of whether the Veteran 
responds to the previous action, the 
RO/AMC should contact the National 
Personnel Record Center (NPRC) and request 
that they verify all periods of active 
military service and ACDUTRA service for 
the Veteran after January 2002.

3.  If periods of active military service, 
or ACDUTRA service, are found after 
January 2002, the RO/AMC should ensure 
that all associated medical records have 
been associated with the claims file.

4.  If there is evidence of back injury 
after January 2002, to include while 
parachuting in October 2006, schedule the 
Veteran for a VA examination to determine 
the nature and etiology of any disorders 
of the lumber and/or cervical spine, 
bilateral hips, or left shoulder.  The 
claims folder should be made available to 
the examiner, and the examiner must state 
on the examination report that he/she has 
reviewed the claims folder in conjunction 
with the examination report.  

Based upon examination of the Veteran and 
review of his pertinent medical history, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current disorder of 
the lumber and/or cervical spine, 
bilateral hips, or left shoulder was 
incurred during a period of active 
military service, within one year of the 
Veteran's active military service, or 
during any period in which the Veteran was 
on active duty or active duty for training 
(the examiner should be provided with all 
of the Veteran's periods of active service 
and active duty training during his Army 
National Guard service, as well as the 
associated medical records for those 
periods).  

A complete rationale for all opinions 
expressed must be provided.  If the 
examiner is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any medical 
opinion is based must be set forth for the 
record.

5.  After ensuring the proper completion 
of this and any other necessary 
development, the RO should readjudicate 
the issues on appeal.  If the dispositions 
remain unfavorable, the RO should furnish 
the Veteran and his representative with a 
supplemental statement of the case and 
afford them the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


